Citation Nr: 9904624	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-10 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. 
§ 1922.

(The issues of entitlement to a rating in excess of 40 
percent for degenerative disc disease, L3-4-5 and for a total 
disability rating based upon individual unemployability are 
the subjects of a separate Board action). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from July 1959 to July 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance 
Center, (RO&IC), Philadelphia, Pennsylvania, denying the 
appellant's application for Service Disabled Veterans 
Insurance.     


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO&IC.

2. By Board decision dated in November 1995, service 
connection is in effect for a disability of the low back.  

3. The appellant's application for RH insurance was received 
in May 1996.

4. The appellant has been noted in medical records to have 
pulmonary disease; obesity; hypertension and coronary artery 
disease; diabetes; and various non service-connected 
musculoskeletal disabilities, including both knees and the 
right wrist.


CONCLUSION OF LAW

The requirements for establishing entitlement to Service 
Disabled Veterans Insurance (RH) have not been met.  38 
U.S.C.A. § 1922(a) (West 1991); 38 C.F.R. § 8.0 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability, when he is in 
"good health" within the standards established by VA, and 
he applies in writing for such insurance within two years of 
the date service connection was granted. 

The appellant contends that apart from his service connected 
back disorder, he is in "good health" and should be granted 
Service Disabled Veterans (RH) Insurance.  

The Board initially determines that the appellant's claim is 
well grounded under 38 U.S.C.A. § 5107(a) (West 1991).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder and insurance file would be helpful to an 
understanding of the Board's decision.
The Board will therefore review the evidence of record 
pertaining to the appellant's disabilities, apart from his 
service-connected back disorder.  

Factual Background

In a September 1989 psychological evaluation, the appellant 
was noted to have been diagnosed with asthma, gout, and high 
blood pressure.  

In July 1990, the appellant was noted to have a "several 
year history of dyspnea on exertion."  He was noted to have 
a chronic cough for at least 5 years, and that he produced 
"2 ounces a day of a very viscid clear white but 
occasionally green sputum."  It was noted that the appellant 
had gained approximately 55 pounds over the course of the 
previous 1-2 years, and that he had a history of "many 
injuries and much orthopedic surgery" as well as 
hypertension.  The diagnostic impression included obstructive 
sleep apnea and obesity.  

In an April 1991 treatment record authored by P.R., M.D., the 
appellant was noted to have complained of heart palpitations.  
It was noted that he had been disabled for 3 years, and that 
he was then experiencing sleep apnea and increased blood 
pressure.  Dr. R. further noted that the appellant had 
chronic obstructive pulmonary disease and listed factors 
including dust exposure in the appellant's former 
construction job; lower lung scarring as evidenced by 
radiographic examination, and chronic cough and sputum 
production.  The appellant was then noted to be of "morbid 
obesity."  

A separate April 1991 record reflects that the appellant had 
a chronic left knee problem following "an industrial 
injury."  It was noted that the appellant had been fitted 
with a long leg brace, and although a total left knee 
replacement had been considered, the procedure was not deemed 
appropriate because of the appellant' young age.  In a 
separate June 1991 private medical record, the appellant was 
noted to have degenerative joint disease of the knee, further 
limiting his activities.  The appellant then informed R.E.W., 
M.D. that he was not supposed to sit for one hour at a time 
because of a "history of blood clot."  

In May 1991, the appellant apparently injured his right wrist 
and underwent a surgical procedure to alleviate pain 
symptoms.  In June 1991, he "re-injured" his right wrist 
when his leg apparently collapsed.  In July 1991, he was 
advised to engage in no repetitive gripping, bending of the 
wrist, exposure to cold, and vehicle operations.  He was 
further advised to only work in "dry job[s]."  The 
treatment record further reflects that the appellant was then 
using a wrist brace.  

In a January 1995 report of medical examination authored by 
K.J., M.D., the appellant was noted to have significant pain 
in both of his knees.  It was reported that he was wearing a 
knee brace that incorporated his shoe, and that strapped 
around his calf and thigh in order to prevent backening.  He 
was noted to use a cane, and he reported frequent locking of 
the knee, popping, and pain with walking.  He reported using 
the brace "at all times," and that he was extremely slow 
walking up stairs or up hills.  The appellant also reported 
pain in his right ankle and continuing pain in the right 
wrist.  His past medical history was reported as including 
sleep apnea, chronic obstructive pulmonary disease, 
hypertension and coronary artery disease.  He was reported to 
have not worked since 1988 due to the previously described 
joint pains.  The appellant was noted to be obese.  His 
functional limitations were described as precluding any job 
that required standing or walking, and were further noted to 
limited performance of seated manual labor jobs due to the 
appellant's limited right wrist range of motion.  

In his May 1996 application for Service Disabled Veterans 
Insurance, the appellant reported that he was then awaiting a 
total knee replacement; that he had arthritis in both knees 
and that he had been diagnosed to have high blood pressure in 
1980.

In a June 1996 computed tomography report history, the 
appellant was noted to be "diabetic."  

A separate review of the appellant's VA insurance file 
reveals duplicate copies of the documents contained in the 
appellant's claims folder.  Additionally, the file contains a 
computer printout report, identified by the RO to be 
generated by the Social Security Administration.  The 
printout is dated as received in May 1996, and is annotated 
with "Obesity and Other Hyperalimentation," in apparent 
reference to the reasons for that agency's disability award.  
In a separate letter, M.B.S., M.D. reports that the appellant 
is under his care and that he is not "disabled secondary to 
obesity."  


Analysis

The record presents no factual issue with regard to the 
timeliness of the appellant's application for Service 
Disabled Veterans Insurance.   However, review of the 
pertinent data on file leads to the conclusion that the 
appellant has not met all essential criteria for establishing 
eligibility for Service Disabled Veterans Insurance (RH) 
under 38 U.S.C.A. § 1922(a) (West 1991).  The appellant is 
not in "good health" within the meaning of applicable 
statute and regulation as it pertains to VA insurance, and 
his claim will be denied on this basis.   

Under the applicable VA regulation, the term "good health" 
means that an applicant for insurance is, from clinical or 
other evidence, free from disease, injury, abnormality, 
infirmity, or residual of disease or injury to a degree that 
would tend to weaken or impair the normal functions of the 
mind or body or to shorten life.  38 C.F.R. § 8.0(a).   

Pertinent evidence, described, reveals that the appellant 
suffers from several nonservice-connected disabilities, 
including bilateral knee chondromalacia, obesity, chronic 
obstructive pulmonary disease, and hypertension.  It cannot 
be doubted that these disorders tend to weaken the normal 
function of the body.  Indeed, the medical evidence of record 
that is summarized above is replete with reference to the 
appellant's diminished functioning capacity because of these 
non-service connected disorders, and the appellant himself 
has noted the severity of the disorders to medical examiners 
on numerous occasions.  

The appellant's long-standing obesity [in January 1995, he 
reportedly stood 5'9" and weighed 326 pounds] has been 
diagnosed by examining physicians on a number of occasions.  
The Board has considered  Dr. S.' letter, which states that 
the appellant is not "disabled secondary to obesity".  
However, the test of "good health" is not that an applicant 
for insurance is not disabled.  Rather, the test is whether 
the applicant is "free from disease, injury, abnormality, 
infirmity, or residual of disease or injury to a degree that 
would tend to weaken or impair the normal functions of the 
mind or body or to shorten life."  38 C.F.R. § 8.0 [emphasis 
added by the Board].  Dr. S.' comments do not serve to refute 
the conclusion that the appellant's obesity tends to weaken 
or impair the normal functions of the body or to shorten 
life.  Moreover, in addition to the numerous medical 
disgnoses of obesity, the record in this case reflects that 
the appellant is receiving Social Security benefits, at least 
in part, because of obesity.    

The Board further notes that Dr. S.' report is otherwise 
devoid of mention of the appellant's other non-service-
connected disorders.  In particular, apart from the 
appellant's obesity and non-service-connected bilateral knee 
and right wrist disorders, the appellant has disorders of 
vital organs, both the lungs and heart.  See, e.g. 38 C.F.R. 
§ 3.312(c)(3)(1998).     

In sum, the appellant is plainly shown to be not in good 
health.  The appellant has been noted in medical records to 
have pulmonary disease; obesity; hypertension and coronary 
artery disease; diabetes; and various non service-connected 
musculoskeletal disabilities, including both knees and the 
right wrist.   Thus, without any consideration of his 
service-connected back disability, he is uninsurable under 
the standards established by the Secretary.  38 C.F.R. § 
8.0(b); See VA Insurance Operations Manual M29-1 Part V.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1997).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Veterans Appeals stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  For the reasons 
and bases stated above, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to Service Disabled Insurance (RH) under 38 
U.S.C.A. § 1922(a) is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeal

 Department of Veterans Affairs

